DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a projection lens system that projects an image of a reduction side into a magnification side in an image projection device, a back glass being disposed on the reduction side, the projection lens system comprising: a magnification optical system: and a relay optical system, wherein the magnification optical system and the relay optical system include a plurality of lenses, the magnification optical system is disposed closer to the magnification site than the relay optical system is, an intermediate imaging position is located between the magnification optical system and the relay optical system, a lens closest to the reduction side in the magnification optical system has a positive meniscus shape and a convex surface, the convex surface facing the magnification side, a lens closest to the magnification side in the relay optical system has a positive meniscus shape and a convex surface, the convex surface facing the reduction side, a second lens from the magnification side in the relay optical system has a biconcave shape, the plurality of lenses include one or more negative lenses, each of the one or more negative lenses having a surface on the reduction side and a surface on the magnification side, the prior art fails to teach such a projection lens system wherein each of the one or more negative lenses simultaneously satisfy the conditional expression |h/H| < 2.0, as defined, in the surface on the reduction side or the surface on the magnification side; and all of the one or more negative lenses simultaneously satisfy the conditional expressions Tn ≥ 98.5% and Dn/Db ≤ 0.05, as defined and claimed in independent claim 1.
With regard to dependent claims 2-13, claims 2-13 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amano (U.S. Patent Publication 2010/0053764) and Masui (U.S. Patent Publication 2017/0153427) both teach projection lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
06 July 2022